           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

TONY L. HAMILTON
Reg #12422-017                                            PLAINTIFF

v.                       No. 2:17-cv-22-DPM

USA and K. BRISTER, Officer,
Individually and in official capacities                DEFENDANT

                            JUDGMENT
     Hamilton's complaint is dismissed without prejudice.



                                D.P. Marshall Jr.
                                United States District Judge
